Citation Nr: 0832456	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury (right knee arthritis).

2.  Entitlement to a rating in excess of 10 percent for right 
knee instability.

3.  Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active military service from January 1982 
to January 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  That decision, in essence, granted entitlement 
to a separate 10 percent rating for right knee instability 
effective from March 31, 2003.  Service connection was also 
established for sinusitis and a 0 percent rating was assigned 
effective from April 24, 2002.

In October 2006, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  In December 2006, 
the Board remanded the veteran's case for additional 
development and adjudication.  A January 2008 rating decision 
increased the evaluation for the veteran's service-connected 
sinusitis to 10 percent disabling effective April 24, 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's residuals of a right knee injury are 
presently manifested by X-ray evidence of arthritis without 
evidence of limitation of extension to 15 degrees or flexion 
to 30 degrees, including as a result of pain or functional 
loss.

3.  The veteran's right knee instability is not shown to be 
productive of moderate recurrent subluxation or lateral 
instability.

4.  The veteran's sinusitis is not characterized by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for right knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April and June 2003, December 2006, 
and December 2007.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in December 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  In this case, the 
June 2003 and December 2007 RO letters informed the veteran 
that, in order to prevail on a claim for increased rating, 
the evidence must show that his service-connected 
disabilities had gotten worse or increased in severity.  The 
veteran was also given information regarding the rating 
criteria relevant to arthritis and sinusitis disabilities.  
Although this information did not meet all of the foregoing 
requirements, the notice defect in this case did not affect 
the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where VA can show that a VCAA 
notice error did not affect the essential fairness of the 
adjudication such errors would not require reversal.  To 
demonstrate this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 45.

The Board finds that the RO letters specifically informed the 
veteran that he should submit evidence showing his service-
connected disabilities had increased in severity or gotten 
worse and suggested documents and records that would tend to 
demonstrate this worsening.  The veteran was also provided 
information regarding relevant rating criteria.  In addition, 
he was provided a statement of the case in March 2004 that 
specifically set forth what was required for an increased 
rating including the criteria pertinent to knee and sinusitis 
disabilities.  The veteran was subsequently provided 
supplemental statements of the case re-adjudicating the 
claims.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).



Knee Disabilities - Pertinent Laws and Regulations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2007).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Factual Background and Analysis

Service medical records show the veteran sustained an injury 
to the right knee in September 1984 while playing football.  
A diagnosis of torn ligaments was provided.  The knee was 
subsequently immobilized and in October 1984 effusion was 
aspirated.  A December 1984 report of medical history noted a 
history of medial collateral ligament strain which was 
presently asymptomatic.  

VA treatment records dated in November 2000 show the veteran 
complained of a gradual worsening of his right knee pain with 
frequent swelling.  He also reported the knee locked up and 
gave way.  The diagnosis was chronic right knee pain.  On VA 
examination in July 2002 he complained of continued right 
knee pain that was worse with increased physical activity or 
exertion.  The examiner noted the veteran's gait and 
coordination were within normal limits.  There were no 
devices used to assist ambulation.  Range of motion studies 
revealed flexion to 140 degrees and extension to 0 degrees, 
bilaterally.  There was no pain on motion.  Lachman's, 
drawer, and McMurray's testing were negative.  There was no 
evidence of joint effusion or varus or valgus deformity.  
Sustained posture, repetitive movements, and combined 
movements were normal.  The diagnoses included rule out 
degenerative joint disease.  X-rays of the right knee 
revealed advanced degenerative joint disease.

In this case, the veteran contends that his right knee 
instability should be evaluated higher than 10 percent 
disabling, and that his right knee arthritis should receive a 
rating in excess of 10 percent.

On VA examination in June 2003 the veteran's right knee was 
noted to have a history of increasing pain, swelling, 
buckling, and giving way.  The examiner indicated that the 
veteran had frequent falls.  Standing for more than one hour 
increased swelling in his knee and caused a flare of pain.  
The veteran reported constant pain throughout the day and 
stated that after prolonged standing at work he required ice 
treatment and anti-inflammatory medications.  The veteran was 
noted to use a knee brace, but not a cane.  Upon examination, 
range of motion was from 5 to 110 degrees.  His varus and 
valgus stability was 0, 30, and 60 degrees.  He had a 
positive McMurray's sign with increased medial joint line 
tenderness to palpation.  His patella was positive for 
patellar femoral crepitus and pain with palpation.  X-rays 
revealed genu varus deformity with significant 
tricompartmental degenerative joint disease of the right 
knee.  The veteran was diagnosed with significant right knee 
post-traumatic degenerative joint disease.  

On VA examination in January 2008 the veteran complained of 
right knee pain on a daily basis with associated stiffness, 
particularly after riding in a car.  He stated the knee felt 
unstable and was periodically swollen.  He complained of 
flare-ups which were activity related lasting several days 
and characterized by swelling.  He stated he used a knee 
brace on an as-needed basis and took anti-inflammatory 
medication.  Examination of the knee revealed a moderate 
degree of bony swelling.  There was no pain on patellar 
compression and the veteran could extend fully to 0 degrees 
and flex to 140 degrees, all pain free and not additionally 
limited following repetitive use.  Lachman's, drawer, and 
varus/valgus stress testing revealed a mild to moderate 
degree of laxity in all dimensions.  The right knee was non-
tender and without crepitus.  McMurray's testing was positive 
for a loud click and the presence of pain.  X-rays revealed 
severe degenerative joint disease.  The diagnoses included 
degenerative joint disease of the right knee.  
 
Based on the evidence described above, the Board finds 
veteran's residuals of a right knee injury are presently 
manifested by X-ray evidence of arthritis without evidence of 
limitation of extension to 15 degrees or flexion to 30 
degrees, including as a result of pain or functional loss.  
The January 2008 VA examination findings as to limitation of 
motion are persuasive.  The examiner specifically noted the 
motion was pain free with no additional limitation after 
repetitive motion.  

The Board also finds the veteran's right knee instability is 
not shown to be productive of moderate recurrent subluxation 
or lateral instability.  While the veteran was noted to have 
a mild to moderate degree of laxity upon examination in 
January 2008, these findings are not indicative of a moderate 
degree of recurrent subluxation or lateral instability.  
Therefore, ratings in excess of 10 percent for residuals of a 
right knee injury (right knee arthritis) and in excess of 10 
percent for right knee instability are not warranted.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims for an 
increased rating.

Sinusitis - Pertinent Laws and Regulations

6513 Sinusitis, maxillary, chronic.
 
General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
38 C.F.R. § 4.97, Diagnostic code 6513 (2007).

Factual Background and Analysis

Service medical records show the veteran was treated for 
sinusitis.  A December 1984 report of medical history noted 
his sinusitis was presently asymptomatic.

VA treatment records dated in February 2002 show the veteran 
was provided a course of antibiotics for sinusitis.  On VA 
examination in July 2002 the veteran complained of sinus 
attacks with seasonal changes and allergic rhinitis symptoms, 
nasal congestion, and frontal headaches.  He stated his 
symptoms were relieved by over-the-counter medications.  He 
stated he required antibiotic treatment about once per year.  
The examiner noted  there was no evidence of acute or chronic 
sinusitis.  A computerized tomography (CT) scan of the 
maxillofacial sinuses revealed inflammatory changes 
consistent with mild chronic sinusitis.  

On VA examination in July 2003 the veteran complained of a 
seasonal variance to his symptoms which were aggravated by 
being outside.  He reported roughly two to three episodes of 
acute sinusitis per year treated with antibiotics and noted a 
regimen of nasal saline, nasal steroids, and oral 
antihistamines.  An examination revealed a nasal deviation to 
the right with inferior turbinate hypertrophy bilaterally.  
The mucosa appeared blue and pallor consistent with allergic 
response.  Oral cavity and oropharynx were clear and the neck 
was negative to palpation.  Thickened secretions with some 
mucus stranding was suggestive of reflux disease.  Small 
polyps were noted in the middle meatus on the right as well 
as supermedial to the middle turbinate, and there was some 
polypoid degeneration to the inferior aspects of the 
turbinates bilaterally.  The diagnoses included recurrent 
sinusitis.

VA treatment records dated in March 2007 show the veteran 
complained of a one month history of discolored sinus 
drainage.  A January 2008 report noted a diagnosis of acute 
sinusitis and a course of antibiotics was prescribed.  

VA examination in January 2008 noted chronic sinus disease 
since about 1983.  The examiner indicated that the veteran 
was last treated with an antibiotic two years earlier for 
sinusitis.  The veteran reported that in the last 18 months 
he had headaches, drainage, and symptoms requiring 
antihistamine and cortisone nose spray.  A CT scan revealed 
air fluid level in the left maxillary antrum with signs of 
acute and chronic sinusitis.  Upon examination, the external 
nose and vestibule were normal.  Septum was midline, and the 
turbinates, meatus, and floor of the nose were normal.  There 
was significant crusting in the veteran's internal nasal 
cavities.  Regarding whether the veteran had one or two 
episodes of sinusitis per year, the examiner stated that this 
was difficult to evaluate.  The veteran was noted to have had 
approximately 18 months of sinusitis symptoms that were not 
treated with antibiotics, but were treated as allergic 
response.  The veteran was diagnosed with air fluid level, 
left maxillary antrum.  The examiner also stated that there 
was no other evidence of acute or chronic infection noted on 
evaluation.  

Based upon the evidence of record, the Board finds the 
veteran's sinusitis is not characterized by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Although the veteran reported he had 
two to three episodes of sinusitis per year requiring 
antibiotic treatment, the available medical records only show 
antibiotic treatment in February 2002 and January 2008.  The 
Board also notes that the veteran's report of having 
experienced symptoms over an 18 month period is inconsistent 
with VA treatment records dated in March 2007 noting a one 
month history of discolored sinus drainage.  The evidence 
clearly shows the veteran has chronic sinusitis; however, the 
Board finds a rating in excess of 10 percent is not 
warranted.  There is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The preponderance of the evidence is against the claim for an 
increased rating.




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury (right knee arthritis) is denied.

Entitlement to a rating in excess of 10 percent for right 
knee instability is denied.

Entitlement to a rating in excess of 10 percent for sinusitis 
is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


